261 F.2d 729
Coy D. HOWARD, Appellant,v.UNITED STATES of America, Appellee.
No. 17177.
United States Court of Appeals Fifth Circuit.
Dec. 10, 1958.

Coy Dean Howard, in pro. per.
Russell B. Wine, U.S. Atty., San Antonio, Tex., John E. Banks, Asst. U.S. Atty., for appellee.
Before TUTTLE, JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
The appellant was indicted for transporting a stolen automobile from the United States to Mexico in violation of 18 U.S.C.A. 2312.  After a hearing, with the appellant present and represented by court-appointed counsel, it was determined that he was mentally incompetent and incapable of standing trial.  It was also determined that, if released, the appellant would endanger others.  He was committed to the custody of the Attorney General and is now confined in the Federal Medical Center, at Spring-field, Missouri.  The proceedings were pursuant to 18 U.S.C.A. 4244-4248.


2
He sought and was denied release from custody and has appealed, presenting the single narrow question as to whether he has been denied, by the operation of the statute, the right to a speedy trial under the guarantee of the Sixth Amendment.  The constitutionality of the statute has been upheld.  Greenwood v. United States, 350 U.S. 366, 76 S. Ct. 410, 100 L. Ed. 412; United States v. Miller, D.C.Vt.1955, 131 F. Supp. 88.  The judgment from which appeal has been taken is


3
Affirmed.